 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
     ANTHONY EUGENE LEWIS,
10
                                 Petitioner,           Case No. C10-1033RSL
11

12          v.
                                                       ORDER DISMISSING PETITION AND
13   JEFF UTTECHT,                                     GRANTING CERTIFICATE OF
                                                       APPEALABILITY
14                               Respondent.

15

16          This matter comes before the Court on the Report and Recommendation of the
17
     Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt. # 46) and the
18
     objections thereto (Dkt. # 47). Petitioner’s objections to the Report and Recommendation
19
     are overruled and the petition is DISMISSED for the reasons stated in the Report. Despite
20
     prior requests for information regarding this case, petitioner waited until after Judge
21
     Theiler made her recommendations to argue for excusal of the procedural bar and to
22
     support his bare request for judgment in his favor. Although the new information and
23

     ORDER - 1
 1   argument do not change the outcome of this case, it suggests grounds for reasonable

 2   disagreement regarding the Court’s resolution of the constitutional claims.
 3

 4
           For all of the foregoing reasons, petitioner’s habeas petition and this action are
 5
     DISMISSED with prejudice. Petitioner is GRANTED a certificate of appealability.
 6

 7
           Dated this 19th day of December, 2018.
 8

 9                                             A
                                               Robert S. Lasnik
10                                             United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
